J-S27006-22



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: D.D.-M., A       :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: S.D., MOTHER              :
                                      :
                                      :
                                      :
                                      :   No. 829 EDA 2022

               Appeal from the Order Entered March 1, 2022
           In the Court of Common Pleas of Philadelphia County
             Juvenile Division at No: CP-51-DP-0001561-2019

 IN THE INTEREST OF: D.L.-A.D.-M.,    :   IN THE SUPERIOR COURT OF
 A MINOR                              :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: S.D., MOTHER              :
                                      :
                                      :
                                      :
                                      :   No. 830 EDA 2022

              Appeal from the Decree Entered March 1, 2022
           In the Court of Common Pleas of Philadelphia County
             Juvenile Division at No: CP-51-AP-0000371-2021


BEFORE: STABILE, J., NICHOLS, J., and SULLIVAN, J.

MEMORANDUM BY STABILE, J.:                    FILED OCTOBER 12, 2022

     S.D. (“Mother”) appeals from the decree entered March 1, 2022, in the

Philadelphia County Court of Common Pleas, involuntarily terminating her
J-S27006-22


parental rights to her son, D.D.-M (“Child”), born in March 2019.1 Mother also

appeals from the March 1, 2022 order in Child’s dependency case changing

his permanency goal from reunification to adoption. After careful review, we

affirm the termination decree and dismiss the appeal from the goal change

order as moot.

       We begin with an overview of the relevant facts and procedural history.

The Philadelphia Department of Human Services (“DHS”) filed a dependency

petition with respect to then six-month-old Child on September 30, 2019. The

petition alleged that DHS had been aware of the family since February 2016,

and, in March 2018, DHS learned that another child of Mother, who was four-

months-old, died in her care. The petition further alleged that, on July 23,

2019, DHS visited Mother’s home after receiving allegations that Mother drank

alcohol in excess; all her children were born with fetal alcohol syndrome; her

children were often dirty; Mother had difficulty managing anger; and she was

non-compliant with previous court orders. On the same date, DHS presented

at Mother’s residence, confirmed the disarray in the home, and, for the first

time, became aware of Child.

       On October 9, 2019, the court adjudicated Child dependent.       In the

adjudication order, the court directed Mother to the Clinical Evaluation Unit


____________________________________________


1 On March 1, 2022, the trial court also terminated the parental rights of J.M.
(“Father”) and any unknown putative father. J.M. did not file a notice of
appeal.


                                           -2-
J-S27006-22


(“CEU”) for assessment, full drug and alcohol screen, dual diagnosis screen,

and three random drug and alcohol screens. At that time, Child remained with

Mother, but on November 20, 2019, the court removed Child from Mother and

placed him in the custody of DHS because the court found Mother non-

compliant with her permanency plan. Child was placed in kinship care with

his maternal aunt, and he remained there for the duration of the case. N.T.,

3/1/2022, at 1.

      DHS provided Mother with single case plan objectives: 1) supervised

visits twice a week at the agency; 2) Mother will make herself available to

DHS and inform DHS of her whereabouts; 3) complete Clinical Evaluation Unit

dual-diagnosis assessments and three random drug screens, and follow any

recommendations made by CEU; 4) complete Achieving Reunification Center

(“ARC”) services for housing, employment, and financial counseling; 5)

complete a parenting capacity evaluation (“PCE”); and 6) complete a

consultation or evaluations at Behavioral Health System (“BHS”).         N.T.,

3/1/2022, at 12; Permanency Review Order, 11/20/2019. These objectives

remained the same throughout the tenure of the case. At each permanency

review hearing, the trial court found Mother to be either minimally compliant

or non-compliant with her objectives.

      On July 9, 2021, when Child was two years old, DHS filed a petition for

a goal change to adoption and another petition for the involuntary termination

of Mother’s parental rights pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5),


                                    -3-
J-S27006-22


(8), and (b). The trial court conducted an evidentiary hearing on March 1,

2022. Mother was represented by counsel but did not testify. DHS presented

the testimony of CUA case manager Asia White. Child was represented by a

guardian ad litem.2

       At the close of the March 1, 2022 hearing, the trial court terminated

Mother’s parental rights pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8),

and (b) and changed Child’s permanency goal to adoption. By separate decree

and order entered the same date on the respective dockets, the trial court

memorialized its determination.          On March 29, 2022, Mother timely filed

notices of appeal from the termination decree and goal change order along

with concise statements of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(a)(2)(i) and (b). On May 16, 2022, this Court consolidated

Mother’s appeals sua sponte.          In lieu of an opinion pursuant to Pa.R.A.P.

1925(a), on May 4, 2022, the trial court directed this Court to its rationale for

its decision articulated on the record at the close of the March 1, 2022 hearing.

       On appeal, Mother presents the following issues for review:

       1.     Whether the trial court erred by terminating the parental
              rights of [M]other pursuant to Pa.C.S.A. [§] 2511(a)(1)
              without clear and convincing evidence of [M]other’s intent
____________________________________________


2 Insomuch as Child’s legal interests were incapable of ascertainment due to
his young age, the court did not appoint separate legal counsel for Child. See
In re T.S., 192 A.3d 1080, 1092-1093 (Pa. 2018) (holding, “if the preferred
outcome of a child is incapable of ascertainment because the child is very
young and pre-verbal, there can be no conflict between the child’s legal
interests and his or her best interests; as such, the mandate of Section
2313(a) of the Adoption Act” is satisfied.).

                                           -4-
J-S27006-22


          to relinquish her parental claim or refusal to perform her
          parental duties.

     2.   Whether the trial court erred by terminating the parental
          rights of [M]other pursuant to 23 Pa.C.S.A. [§] 2511(a)(2)
          without clear and convincing evidence of [M]other’s present
          incapacity to perform parental duties.

     3.   Whether the trial court erred by terminating the parental
          rights of [M]other pursuant to 23 Pa.C.S.A. [§] 2511(a)(5)
          and (8) without clear and convincing evidence to prove that
          reasonable efforts were made by [DHS] to provide [M]other
          with additional services and that the conditions that led to
          placement of [Child] continue to exist.

     4.   Whether the trial court erred by terminating the parental
          rights of [M]other pursuant to 23 Pa.C.S.A. [§] 2511(b)
          without clear and convincing evidence that there is no
          parental bond between [M]other and [C]hild and that
          termination would serve the best interest of [Child].

     5.   Whether the trial court erred by changing the permanency
          goal to adoption pursuant to 42 Pa.C.S.A. [§] 6351 without
          clear and convincing evidence that adoption is in [Child’s]
          best interest.

     6.   Whether the trial court erred by changing the permanency
          goal to adoption pursuant to 42 Pa.C.S.A. [§] 6351 without
          clear and convincing evidence that reasonable efforts were
          made by the servicing agency to reunify [Child] with
          [M]other.

     7.   Whether the trial court erred by changing the permanency
          goal to adoption in contravention of the mandate of 42
          Pa.C.S.A. [§] 6302 to preserve the unity of the family
          whenever possible.




                                  -5-
J-S27006-22


Mother’s Brief at 8.3, 4

       We review involuntary termination decrees for an abuse of discretion,

which our Supreme Court has explained “is limited to a determination of

whether the decree of the termination court is supported by competent

evidence.” In re Adoption of C.M., 255 A.3d 343, 358 (Pa. 2021). When

applying this standard, the appellate court must accept the trial court’s

findings of fact and credibility determinations if they are supported by the

record. Interest of S.K.L.R., 256 A.3d 1108, 1123 (Pa. 2021). “Where the

trial court’s factual findings are supported by the evidence, an appellate court

may not disturb the trial court’s ruling unless it has discerned an error of law

or abuse of discretion.” In re Adoption of L.A.K., 265 A.3d 580, 591 (Pa.

2021).

       “[A]n abuse of discretion does not result merely because the reviewing

court might have reached a different conclusion” or “the facts could support

an opposite result.” In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012).

Instead, an appellate court may reverse for an abuse of discretion “only upon

demonstration of manifest unreasonableness, partiality, prejudice, bias, or ill-

will.” Id. at 826. This standard of review reflects the deference we pay to


____________________________________________


3The guardian ad litem for Child filed a brief in support of affirming the order
and decree.

4 Of note, Mother’s brief does not conform to Pa.R.A.P. 124(a)(3) because the
text is not double-spaced. We remind counsel of the necessity of following
the Pennsylvania Rules of Appellate Procedure.

                                           -6-
J-S27006-22


trial courts, who often observe the parties first-hand across multiple hearings.

S.K.L.R., 256 A.3d at 1123-24.

        In considering a petition to terminate parental rights, a trial court must

balance the parent’s fundamental “right to make decisions concerning the

care, custody, and control” of his or her child with the “child’s essential needs

for a parent’s care, protection, and support.”         C.M., 255 A.3d at 358.

Termination of parental rights has “significant and permanent consequences

for both the parent and child.” L.A.K., 265 A.3d at 591. As such, the law of

this Commonwealth requires the moving party to establish the statutory

grounds by clear and convincing evidence, which is evidence that is so “clear,

direct, weighty, and convincing as to enable a trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” C.M.,

255 A.3d at 359 (citation omitted).

        Termination of parental rights is governed by Section 2511 of the

Adoption Act.       “Subsection (a) provides eleven enumerated grounds

describing particular conduct of a parent which would warrant involuntary

termination.” C.M., 255 A.3d at 359; see also 23 Pa.C.S.A. § 2511(a)(1)-

(11).    In evaluating whether the petitioner proved grounds under Section

2511(a), the trial court must focus on the parent’s conduct and avoid using a

“balancing or best interest approach.” Interest of L.W., 267 A.3d 517, 524

n.6 (Pa. Super. 2021). If the trial court determines the petitioner established

grounds for termination under Section 2511(a) by clear and convincing


                                       -7-
J-S27006-22


evidence, the court then must assess the petition under Section 2511(b),

which focuses on the child’s needs and welfare. In re T.S.M., 71 A.3d 251,

267 (Pa. 2013).

       The orphans’ court terminated Mother’s parental rights pursuant to 23

Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b).5 Here, we analyze the court’s

termination decrees pursuant to Section 2511(a)(8) and (b), which provide as

follows:

       (a) General Rule.—The rights of a parent in regard to a child
       may be terminated after a petition filed on any of the following
       grounds:

              (8) The child has been removed from the care of the
              parent by the court or under a voluntary agreement
              with an agency, 12 months or more have elapsed from
              the date of removal or placement, the conditions
              which led to the removal or placement of the child
              continue to exist and termination of parental rights
              would best serve the needs and welfare of the child.

                                          ***

       (b) Other considerations.—The court in terminating the rights
       of a parent shall give primary consideration to the developmental,
       physical and emotional needs and welfare of the child. The rights
       of a parent shall not be terminated solely on the basis of
       environmental factors such as inadequate housing, furnishings,
       income, clothing and medical care if found to be beyond the
       control of the parent. With respect to any petition filed pursuant
       to subsection (a)(1), (6) or (8), the court shall not consider any
       efforts by the parent to remedy the conditions described therein
       which are first initiated subsequent to the giving of notice of the
       filing of the petition.

____________________________________________


5 In order to affirm a termination of parental rights, we need only agree with
the trial court as to any one subsection of Section 2511(a), as well as Section
2511(b). In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc).

                                           -8-
J-S27006-22


23 Pa.C.S.A. § 2511(a)(8), (b).

      To   satisfy   Section 2511(a)(8),     the   petitioner   must   show   three

components: (1) that the child has been removed from the care of the parent

for at least 12 months; (2) that the conditions which led to the removal or

placement of the child still exist; and (3) that termination of parental rights

would best serve the needs and welfare of the child.            In re Adoption of

J.N.M., 177 A.3d 937, 943 (Pa. Super. 2018).

      Unlike other subsections, Section 2511(a)(8) does not require the court

to evaluate a parent’s willingness or ability to remedy the conditions that led

to the placement of the children. In re M.A.B., 166 A.3d 434, 446 (Pa. Super.

2017).     “[T]he     relevant    inquiry”   regarding   the    second   prong   of

Section 2511(a)(8) “is whether the conditions that led to removal have been

remedied and thus whether reunification of parent and child is imminent at

the time of the hearing.”        In re I.J., 972 A.2d 5, 11 (Pa. Super. 2009).

Further, the Adoption Act prohibits the court from considering, as part of the

Section 2511(a)(8) analysis, “any efforts by the parent to remedy the

conditions described [in the petition] which are first initiated subsequent to

the giving of notice of the filing of the petition.” 23 Pa.C.S.A. § 2511(b).

      We observe that Sections 2511(a)(8) and (b) both require a court

considering a termination petition to assess the needs and welfare of the

relevant child or children. However, the needs and welfare analysis required

by Section 2511(a)(8) is distinct from the needs and welfare analysis required


                                        -9-
J-S27006-22


by Section 2511(b), and must be addressed separately. See In re C.L.G.,

956 A.2d 999, 1009 (Pa. Super. 2008) (en banc).

      This Court has recognized “that the application of [Section 2511(a)(8)]

may seem harsh when the parent has begun to make progress toward

resolving the problems that had led to the removal of her children.” In re

Adoption of R.J.S., 901 A.2d 502, 513 (Pa. Super. 2006).

      However, by allowing for termination when the conditions that led
      to removal of a child continue to exist after a year, the statute
      implicitly recognizes that a child’s life cannot be held in abeyance
      while a parent attempts to attain the maturity necessary to
      assume parenting responsibilities. The court cannot and will not
      subordinate indefinitely a child’s need for permanence and
      stability to a parent’s claims of progress and hope for the future.
      Indeed, we work under statutory and case law that contemplates
      only a short period of time, to wit [18] months, in which to
      complete the process of either reunification or adoption for a child
      who has been placed in foster care.

Id.

      As referenced supra, this court need only agree with the trial court as

to any one subsection of Section 2511(a), as well as Section 2511(b);

accordingly, we need not review Mother’s first or second issue. Regarding her

third issue, Mother argues that there was no legal basis to terminate her

parental rights pursuant to Section 2511(a)(8) because DHS did not present

clear and convincing evidence.    Mother’s Brief at 16.    Specifically, Mother

contends that DHS only presented the testimony of Ms. White who did not

have personal knowledge nor documentation regarding whether Mother went

to CEU or engaged in mental health services. Id. According to Mother, “[t]he


                                     - 10 -
J-S27006-22


presentation of undocumented hearsay testimony does not satisfy the clear

and convincing standard.” Id.

      We conclude that Mother’s issue is waived. As noted in DHS’s brief, to

preserve a hearsay argument for appellate review, a contemporaneous

objection must be made at trial.      DHS Brief at 15-17.      This Court has

explained:

      Claims which have not been raised in the trial court may not be
      raised for the first time on appeal. Our Supreme Court has
      frequently stressed the necessity of raising claims at the earliest
      opportunity, . . . [to] eliminate the possibility that an appellate
      court will be required to expend time and energy reviewing claims
      on which no trial ruling has been made.

Jahanshahi v. Centura Development Co., Inc., 816 A.2d 1179, 1189 (Pa.

Super. 2003) (emphasis in original) (citation omitted).

      At trial, counsel for Mother only raised one objection based on hearsay

regarding a diagnostic testing report.   On the basis of the objection, DHS

withdrew the exhibit. N.T., 3/1/2022, at 15-16. Counsel did not raise any

other hearsay objections during Ms. White’s testimony. Accordingly, Mother’s

issue is waived.

      Even if Mother did not waive this issue, her argument would still fail.

Regarding the first element of Section 2511(a)(8), it is uncontradicted that

Child has been in the custody of DHS since November 2019, approximately

twenty-eight months at the time of the hearing. N.T., 3/1/2022, at 33.

      Additionally, testimony from Ms. White, the CUA case manager,

indicated that Mother has made no progress in remedying the issues that

                                    - 11 -
J-S27006-22


brought Child into DHS’s care in the first place.    Id. at 19-20. Ms. White

testified that visits remained supervised throughout the case, and Mother’s

last visit occurred on August 2, 2021. Id. at 13. Additionally, according to

Ms. White, despite being referred to CEU, to ARC, and for a PCE, Mother never

availed herself of any of these services, and she did not present for any

random drug screens. Id. at 14, 17-18. Ms. White related that Mother did

attend a BHS consultation, which referred her to therapeutic services.

However, Mother did not participate in these services. Id. at 16-17. Overall,

Ms. White testified that Mother has made no progress towards her goals. Id.

at 18-19.

      With respect to the final element of Section 2511(a)(8), Ms. White

testified that she does not believe Mother and Child have a parent-child

relationship because Mother does not have visits with Child and Child does not

identify her as a support system. Id. at 21. According to the January 29,

2021 permanency review order, Mother participated in nine visits, but she

missed twenty-six.     Similarly, the subsequent permanency review order,

dated June 2, 2021, stated that Mother is inconsistent with visitation.

Furthermore, Mother’s last visit with Child occurred on August 2, 2021, when

Child was two years old. Id. at 13.

      Ms. White confirmed that she does not believe Child would experience

irreparable harm if Mother’s rights were terminated. Id. at 21-22. Ms. White

testified that Child is bonded with his resource parent and identifies her as his


                                      - 12 -
J-S27006-22


mother. Id. at 22. Ms. White testified that Child calls her “mom” and she

meets Child’s needs.     Id.   The trial court found Ms. White’s testimony

“credible” and “uncontradicted.”     Id. at 51.    Additionally, the trial court

appropriately found that “this [C]hild does not know [his] [M]other and

father.” Id. at 51-52.

      Thus, even if the issue had not been waived, the trial court was well

within its discretion to terminate Mother’s parental rights under Section

2511(a)(8) because Child has been removed from Mother’s care far in excess

of the 12-month statutory minimum; the conditions which led to Child’s

removal continue to exist; and termination would best serve the needs and

welfare of Child.

      We turn now to Section 2511(b), which requires the court to “give

primary consideration to the developmental, physical and emotional needs

and welfare of the child.” 23 Pa.C.S.A. § 2511(b). “The emotional needs and

welfare of the child have been properly interpreted to include intangibles such

as love, comfort, security, and stability.” T.S.M., 71 A.3d at 267 (citation and

quotation marks omitted).       Our Supreme Court has made clear that

Section 2511(b) requires the trial court to consider the nature and status of

bond between a parent and child. In re E.M., 620 A.2d 481, 484-85 (Pa.

1993). Nevertheless, “the mere existence of a bond or attachment of a child

to a parent will not necessarily result in the denial of a termination petition.”

T.S.M., 71 A.3d at 267. In evaluating a parent-child bond, the court does not


                                     - 13 -
J-S27006-22


have to use expert testimony, and it may rely upon the testimony of social

workers and caseworkers.      In re Z.P., 994 A.2d 1108, 1121 (Pa. Super.

2010). To the extent there is a bond, the trial court must examine whether

termination of parental rights will destroy a “necessary and beneficial

relationship,”   thereby   causing   a     child   to   suffer   “extreme   emotional

consequences.” E.M., 620 A.2d at 484-85.

      “While a parent’s emotional bond with his or her child is a major aspect

of the [s]ubsection 2511(b) best-interest analysis, it is nonetheless only one

of many factors to be considered by the court when determining what is in the

best interest of the child.” In re M.M., 106 A.3d 114, 118 (Pa. Super. 2014).

“In addition to a bond examination, the trial court can equally emphasize the

safety needs of the child, and should also consider the intangibles, such as

the love, comfort, security, and stability the child might have with the foster

parent.”   Id.   In determining needs and welfare, the court may properly

consider the effect of the parent’s conduct upon the child and consider

“whether a parent is capable of providing for a child’s safety and security or

whether such needs can be better met by terminating a parent’s parental

rights.” L.W., 267 A.3d at 524.

      Furthermore, our Supreme Court has stated, “[c]ommon sense dictates

that courts considering termination must also consider whether the children

are in a pre-adoptive home and whether they have a bond with their foster

parents.” T.S.M., 71 A.3d at 268. The Court directed that, in weighing the


                                         - 14 -
J-S27006-22


bond considerations pursuant to Section 2511(b), “courts must keep the

ticking clock of childhood ever in mind.”     Id. at 269.    The T.S.M. Court

observed, “[c]hildren are young for a scant number of years, and we have an

obligation to see to their healthy development quickly. When courts fail . . .

the result, all too often, is catastrophically maladjusted children.” Id.

      In the instant case, Mother addresses Section 2511(b) in her fourth

issue and argues that she and Child have a strong emotional bond. Mother’s

Brief at 17. Mother relates that she was Child’s caregiver during the formative

time of Child’s life and that there is a “indisputable and unbreakable bond”

that formed during this period and is crucial to Child’s well-being. Id. Mother

argues that no evidence has been offered that she cannot provide for Child or

that she lacks the capacity or ability to meet Child’s needs. Id. Mother states

that because clear and convincing evidence was not offered at trial that

termination best serves Child’s interest, there are “no legal grounds to

terminate [M]other’s parental rights.” Id.

      We disagree with Mother’s bald assertions. As referenced supra, Ms.

White testified that Child and Mother do not have a parent-child relationship

because Mother’s visitation with Child has been inconsistent and her last visit

with Child occurred on August 2, 2021, when he was two years old. N.T.,

3/1/2022, at 21-22. As such, Ms. White testified that she does not believe

Child knows Mother.     Id.   Therefore, Ms. White testified that, if the court




                                     - 15 -
J-S27006-22


terminated Mother’s parental rights, Child would not experience irreparable

harm. Id.

         Ms. White also testified that Child is closely bonded to his resource

parent, who is a pre-adoptive resource, and identifies her as his mother. Id.

at 21-22. Based on Ms. White’s testimony, the trial court aptly determined

that “This [C]hild’s entire life has been in the home of [the resource parents]

. . . the best interests of this [C]hild are to change the goal . . . and to allow

this [C]hild to be [adopted].” Id. at 51-52. The trial court found Ms. White

credible and had sufficient evidence to conclude that terminating Mother’s

parental rights will serve Child’s developmental, physical, and emotional needs

and welfare pursuant to Section 2511(b). Therefore, Mother’s fourth issue

fails.

         In Mother’s fifth, sixth, and seventh issues, she asserts that the trial

court abused its discretion by changing Child’s permanency goal to adoption.

Given our disposition affirming the termination decree, Mother’s issues

pertaining to the goal change order are moot. See In the Interest of D.R.-

W., 227 A.3d 905, 917 (Pa. Super. 2020) (“An issue before a court is moot if

in ruling upon the issue the court cannot enter an order that has any legal

force or effect.”) (citation omitted).

         Based on the foregoing, we affirm the decree terminating Mother’s

parental rights and dismiss as moot the order changing the permanency goal

to adoption.


                                         - 16 -
J-S27006-22


     Termination decree affirmed. Appeal from goal change order dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/12/2022




                                 - 17 -